Citation Nr: 0511640	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  04-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The appellant in this matter seeks recognition as a 
"veteran" for purposes of receiving VA benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi which determined that the 
appellant had failed to present evidence establishing active 
duty in military service.  A VA videoconference hearing had 
been scheduled for November 2004 at the Jackson RO; however, 
the veteran failed to appear.  
FINDING OF FACT

The appellant has not served in the United States Armed 
Forces.  


CONCLUSION OF LAW

The criteria for status as a "veteran" for purposes of 
entitlement to VA benefits have not been met.  38 U.S.C.A. § 
101 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.6, 3.203 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Basic Eligibility for Veterans Benefits

The appellant contends that he is entitled to VA compensation 
benefits.  He reports that he served in World War II in 
Germany in 1941, Korea in 1954, Vietnam in 1962 and the War 
of Gods.  The veteran further contends that while in Korea, 
he used the name "Robert" and while in Vietnam, he served 
under the name "Boy Jones."  The War of Gods is not a 
recognized period of war for VA purposes.  The birth 
certificate submitted by the appellant indicates that he was 
born in January 1954, making it impossible for him to have 
served during World War II, the Korean Conflict, or in 
Vietnam in 1962.  

The United States will pay compensation to any "veteran" 
disabled by disease or injury incurred in or aggravated by 
active service and who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

The term "veteran" is defined by law as a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2004).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in the line of duty or from an acute 
myocardial infarction, cardiac arrest, or a cerebrovascular 
accident which occurred during such training.  38 U.S.C.A. § 
101(2) (West 2002); 38 C.F.R. § 3.6 (2004).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions: (1) the evidence is a document issued 
by the service department (a copy of an original document is 
acceptable if the copy was issued by the service department 
or if the copy was issued by a public custodian of records 
who certifies that it is a true and exact copy of the 
document in the custodian's custody); (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of the VA, the document is 
genuine and information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2004).  

Where the appellant does not meet the requirements of 38 
C.F.R. § 3.203, the VA shall request verification of service 
from the service department.  38 C.F.R. § 3.203(c) (2004).

VA is prohibited from finding, on any basis other than a 
service department document, which the VA believes to be 
authentic and accurate, or a service department verification 
that a particular individual served in the United States 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

The appellant believes he meets the basic eligibility 
criteria for the receipt of VA benefits and should be 
considered a "veteran."  However, despite numerous requests 
for evidence of service, the appellant has not provided any 
information evidencing his active service, such as a DD-214 
form or Certificate of Discharge.  Because the veteran has 
failed to provide evidence that he is a veteran as defined by 
VA regulations, there is no basis on which the Board may 
establish entitlement to benefits for the appellant.  

Duties to notify and assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

VA's Office of General Counsel (GC) recently stated "section 
5103(a) does not require VCAA notice where an undisputed fact 
or set of facts render the claimant ineligible for the 
benefit sought." VAOPGCPREC 5-2004 (June 23, 2004). Examples 
of such claims include a claim for pension based on wartime 
service by a veteran whose DD-214 does not show wartime 
service; a claim by a veteran's brother seeking dependency 
and indemnity compensation; and a claim for Medal of Honor 
pension where the veteran is not entered on the Medal of 
Honor roll.  In those cases, there is no possibility that 
additional notice or evidence could serve to substantiate the 
claim because undisputed facts render the claimant ineligible 
for the benefit sought.  Id.

GC also held that under 38 U.S.C. § 5103A, VA is not required 
to assist a claimant in developing evidence where there is no 
reasonable possibility that such aid could substantiate the 
claim because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for 
the claimed benefit.  Id.

The appellant has clearly been advised that he is not 
eligible for benefits because there is no evidence of active 
military service and has been specifically advised through 
correspondence of the evidence that he is responsible for 
providing and of the evidence that VA will attempt to obtain.  
The RO has also assisted the appellant by asking him to 
submit evidence of active service.  Thus, the undisputed 
facts indicate the appellant does not meet the eligibility 
requirements for veteran's benefits and consequently, further 
notice or assistance pursuant to the VCAA is not required.  
Therefore, compensation as a veteran is not warranted.  


ORDER

Entitlement to compensation or pension benefit as a veteran 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


